DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:	I. Fig 2	II.  Fig 3
	III. Fig. 4
	IV. Fig. 5	V. Fig 6A	VI. Fig. 6B 
	VII. Fig. 7A	VIII. Fig. 7B
The species are independent or distinct because Species II possesses different thicknesses of the insulating layers not found in Species I. Species III possesses a modified insulating layer orientation wherein the first insulating layer is overlying a second insulating layer that extends along the conductive layer not found in other species. Species IV possesses a second insulating layer that extends up to the first insulating layer and further extends over the first insulating layer not found in other species. Species V possesses a fully enclosed film with conductive layer with two insulating layers. Species VI possesses a bottom enclosed film with upper regions enclosed by the first and second insulating layer.  Species VII possesses a fully enclosed film covered by the conductive layer but only a single insulating layer on top. Species VIII possess a partially enclosed film and covered by a single insulating layer on top. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);	(d) the prior art applicable to one invention would not likely be applicable to another invention;	(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818